Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claims 41-47 in the reply filed on 5/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 claims “the hollow fuel chamber” in line 7.  There is a lack of antecedent basis for this term in the claim.

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (US 7,862,631).
Regarding claim 42, Burch discloses a fuel reformer module comprising: 
a fuel reactor body (Fig. 2) enclosing a fuel chamber (80) bounded by: 
- a perimeter wall (see annotated Fig. 2 below), disposed along a chamber longitudinal axis; 
- a cap wall (see annotated Fig. 2 below), attached to the perimeter wall and disposed to enclose a top end of the fuel chamber; and a reactor shield base wall (see annotated Fig. 2 below), attached/contacted to the perimeter wall and disposed to enclose a bottom end of the fuel chamber (as depicted in Fig. 2 below), wherein the reactor shield base wall includes: 
- a base wall top surface facing into the fuel chamber (top surface of 86 in Fig. 2); a substantially parallel and opposing base wall bottom surface facing out of the hollow fuel chamber (such as the bottom of 86/84 in Fig. 2); and a plurality of base wall fuel passages (see col. 5 line 57-col. 6 line 15 which discloses that 86 can be constructed in a honeycomb structure made of stainless steel or a metal alloy), each base wall fuel passage extending through the reactor shield base wall from the base wall top surface to the base wall bottom surface (as is the case In a honeycomb structure), and 
- a catalyzing body (such as 134 in Fig. 3 or 84 in Fig. 2) including: a solid non-porous substrate (such as a metal honeycomb, as described in col. 8 lines 4-20) bounded by a catalyzing body top surface (see col. 8 lines 4-20 which discloses a substrate 134 or 84 that holds the catalyst and see Fig. 2 which illustrates the top surface of 84); a substantially parallel and opposing catalyzing body bottom surface (as is the case in a honeycomb structure); and a plurality of catalyst fuel passages, each catalyst fuel passage passing completely through the catalyzing body wherein an inside surface of each of the plurality of catalyst fuel passages is formed with a catalyst layer coated thereon (as is the case in a catalyzed honeycomb structure).  


    PNG
    media_image1.png
    799
    610
    media_image1.png
    Greyscale

Regarding claim 45, Burch further discloses the fuel reactor body is formed as a substantially continuous thermally conductive pathway extending from the bottom surface of the reactor shield base wall to external surfaces of each of the perimeter wall and the cap wall (as all these features are in contact with each other, as described in the rejection of claim 42 above, and therefore have a level of thermal conductivity).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch (US 7,862,631).
Regarding claim 43, Burch teaches sequential monolithic/honeycomb structures (86, 84, as discussed in col. 6 lines 1-4 and col. 8 lines 4-9, respectively), but does not explicitly disclose that the channels/passages of each honeycomb structure line up with each other.  However, such a modification would have been obvious to one of ordinary skill in the art at the time of the invention in order to minimize the pressure drop associated with flow channels that are not lined up.

Allowable Subject Matter
Claim 41 allowed.
Claims 44 and 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Burch, teaches a reformer module similar to that of the claimed invention.  However, Burch does not teach nor suggest the claimed continuous thermally conductive pathway that extends from the bottom surface of the shield base wall to the external surfaces of the perimeter walls where the reactor body is formed from materials with the claimed thermal conductivity.  In fact, Burch actually teaches a thermally insulative base wall (86) to shield zone 80 from heat generated by the reaction over the catalyst.

Related Prior Art
US 8,304,122 - Discloses a solid oxide fuel cell system which comprises a partial oxidation chamber (322) within a reactor body (see Fig. 3)
US 5,415,233 - Discloses a flame arrestor with honeycomb shaped monolithic units adjacent to a catalyst body.
DE 10 2007 046297 B4 - Discloses honeycomb structures made from silicon carbide due to the strength of silicon carbide (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725